107 F.3d 16
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rudolph R. NORDQUEST, Petitioner,v.UNITED STATES of America, Respondent.
No. 96-80323.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 15, 1997.Decided Feb. 4, 1997.

Before:  LAY*, GOODWIN and SCHROEDER, Circuit Judges.

ORDER

1
For the reasons stated in Lorentsen v. United States, No. 96-80324, the motion for certification of a successive § 2255 motion is DENIED.



*
 The Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit Court of Appeals, sitting by designation